Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
As previously discussed, claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2021.  Once a generic claim (IE claim 15) is found allowable, the species considered will be expanded to include coated seeds.
Status of Examination
	Claims 15 and 21-28 are pending, claims 25-27 are withdrawn and claims 15, 21-24 and 28 are currently under examination.
	Applicants claim a composition that comprises a mixture of condensed hydrocarbons, lignins and tannins and/or condensed tannins having an amount of total organic carbon, and a non-agriculturally effective amount of iron metal cation, wherein the iron metal cation and an amount of TOC are present in a ratio of 0.1 to 0.5 wherein the composition is configured to mix with a phytotoxic amount of salt or brackish water.  The tannin compounds have a hydrogen to carbon ratio of about 0.5 to about 1.4 and aromaticity index of less than about 0.7 and a mass distribution of about 55-60% lignin compounds, 27-35% tannin compounds, and about 8-15% condensed hydrocarbon as measured by mass spectroscopy.   Applicants also envision granules and coated seeds which contain this composition or are coated therewith.  
	The claims will be given their broadest reasonable interpretation.
Terminal Disclaimer
The terminal disclaimers filed on 10/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  9,485,991 and 10,448,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 and claims 21-24 and 28 which depend directly or indirectly therefrom are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 15 was amended to recite “wherein the composition of matter is configured to mix with a phytotoxic amount of salt water or brackish water when exposed thereto.”  The specification does not describe what is required by this configuration or how the composition can be configured to mix with the salt water or brackish water when exposed thereto.  Furthermore, the only time that brackish water or salt water is mentioned in the specification is in the definition to “phytotoxic amount” as a source for a phytotoxic amount of alkali (earth) metal salts.  No 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
Claim 28 is indefinite because it recites “composition of matter of claim 15, further comprising …a granular form”.  The manner in which claim 28 is structured with “further comprising” renders the claim indefinite because an ordinarily skilled artisan would not have been able to ascertain if the already recited composition of matter of claim 15 has a granule added thereto or if the claim is alternatively attempting to claim the final form of the composition of matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Goddwin (US 2011/0053771 A1, of record).
The scope and content of claim 15 was discussed above.  Goodwin discloses a composition of matter that contains a mixture of condensed hydrocarbons, lignins and tannins and/or condensed tannins having an amount of total organic carbon (para [0013], [0018], [0024], Table C, claims 84, 86-87).  Goodwin exemplifies a composition which comprises lignin at 57% or 56%, tannins at 30% or 33% and condensed hydrocarbons at 11% or 10%, amounts which fall directly within the ranges set forth for these compounds in claim 15 (Tables B1/B2).  Goodwin disclose that the tannin compounds have a hydrogen to carbon ratio of 0.5-1.4 and an aromaticity index of less than 0.7 (Table C). Regarding the ratio of iron to a predetermined amount of carbon, Goodwin discloses a ratio of 0.17, which falls directly within the range required by claim 15 (Table A).  Regarding the limitation that the composition of matter is configured to mix with a phytotoxic amount of salt water or brackish water, Goodwin disclose that the composition may be present in concentrate form which is suitable for further dilution or mixing in water prior to application and thus anticipates this limitation (para [0091]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 21-24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2011/0053771 A1, of record) as applied to claim 15 above, and further in view of Zhao et al. ("Nitrogen release characteristics of slow-release fertilizer and its efficiency." (2010): 265-268).
Applicant Claims

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goodwin discloses the composition of claim 15 as discussed above.  Goodwin further teaches that the composition may be a plant nutrient composition that contains a second component that may be a fertilizer (para [0011]).  The composition may form part of a matrix or polymer coating that coats a substrate, such as a seed (para [0099]).  The matrix or polymer may be multi-layer that has discrete layers and each layer may be designed to controllably release the actives in response to a predetermined condition such as temperature, moisture content, sunlight, time or combinations thereof (para [0099]).  
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
Goodwin discloses the composition of claim 15 as well as coating multiple layers on a substrate that can release under different conditions, but fails to specifically teach that the substrate is a granule.  The teachings of Zhao et al. help to cure this deficit.
Zhao et al. teach testing two slow release urea fertilizers which are coating with either humic acid or fused calcium-magnesium phosphate on the surface of the urea granule (abstract).  It was determined that both coatings provided control release of the nitrogen from the granule, but the humic acid coating actually performed best at significantly increasing the yield and nitrogen uptake of corn treated therewith (abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Goodwin and Zhao et al. because both references are related to plant nutrient formulations.  Furthermore, as Goodwin teach that the condensed hydrocarbon, tannin and lignin (the basic constituents of humic acid) composition may be coated on a substrate and Zhao et al. teach coating humic acid on urea granules provides superior increased yield and nitrogen uptake in corn treated therewith, it would have been obvious to one of ordinary skill in the art to coat the Goodwin composition on the urea granules of Zhao et al. in order to provide increased yield and nitrogen to plants treated therewith. As Goodwin further teach the composition may be coated on a substrate as well as teach that the composition may be applied with a fertilizer and as Zhao et al. teach coating a very similar composition on the fertilizer urea granule, one of ordinary skill in the art would have had a reasonable expectation of success in coating the Goodwin composition on the urea granule of Zhao et al.  Regarding the requirement of claims 23-24, that there are multiple coatings on the granule, that may release at different times, as Goodwin teach that there may be multiple layers coated on a substrate, and that the layers may release based upon different stimuli, such would have been obvious to one of ordinary skill in the art.    
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.
Response to Arguments
As noted above, the terminal disclaimers filed on 10/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,485,991 and 10,448,635 has been reviewed and is accepted.  Thus, the obviousness-type double patenting rejections over 9,485,991 and 10,448,635 no longer necessary and are hereby withdrawn.
The cancelation of claim 17 has rendered the objection to claim 17 moot. Thus, the objection to claim 17 is hereby withdrawn.  
Claims 15 was amended to recite “a predetermined amount of TOC” which has rendered unnecessary the 112, second paragraph lack of antecedent basis rejection, which is hereby withdrawn.
The amendment to claim 15, which no longer requires that the composition contains a liquid component has rendered the 112, second paragraph rejection of claims 21-24 and 28 pertaining to the ambiguity regarding the state of matter of the composition no longer applicable. Thus, this 112, second paragraph rejection is hereby withdrawn.  It is noted that the additional 112, second paragraph rejection regarding claim 28 was not addressed in the most recent response and is thus maintained.
The amendment to claim 15, which no longer requires the presence of salt or brackish water along with requiring the now claimed percentages of lignin, tannin and condensed hydrocarbons as well as hydrogen to carbon ratio of the tannin compounds has rendered the 103 rejection of claim 15 no longer applicable.  Thus, the 103 rejection of claim 15 is hereby withdrawn.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L BRANSONExaminer, Art Unit 1616       
                                                                                                                                                                                                       /JOHN PAK/Primary Examiner, Art Unit 1699